UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ROBERT LOWMAN, JR.,

               Plaintiff,

        v.                                                  17-CV-559
                                                            DECISION AND ORDER
 NVI LLC,

               Defendant.



       The pro se plaintiff, Robert Lowman, Jr., has filed a complaint asserting that the

defendant, NVI LLC, violated the Privacy Act and discriminated against him because of

his religious beliefs, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e et seq., when the company refused to hire him unless he provided a social

security number (SSN). Docket Item 1. Lowman refuses to use a SSN because he

claims it represents the “Mark of the Beast” as described in the Bible’s Book of

Revelation. Id. at 5; see also id. at 26. He also believes that “we are not to be

numbered, as exemplified in 1 Chronicles 21:1-7.” Id. at 26.

       On September 17, 2017, the defendant moved to dismiss. Docket Item 2. On

July 31, 2017, Lowman responded, Docket Item 10; and on August 7, 2017, the

defendant replied, Docket Item 11. Afterward, Lowman submitted additional papers in

opposition to the defendant’s motion to dismiss. Docket Items 12, 13. For the reasons

that follow, the defendant’s motion is granted.
                                        DISCUSSION


       Lowman makes three claims that the defendant violated his rights when it

conditioned his employment on disclosure of a SSN. First, he argues that the defendant

violated the Privacy Act, 5 U.S.C. § 552, § 552a (note). Docket Item 1 at 6-7. Second,

he argues that the defendant improperly denied him “employment because [he]

exercised his rights not to voluntarily participate in the Social Security program.” Id. at

7. Third, he argues that the defendant’s refusal to accommodate his religious beliefs

violated Title VII of the Civil Rights Act of 1964. Id. at 7.


I.     PRIVACY ACT CLAIM

       The Privacy Act provides that “[i]t shall be unlawful for any Federal, State, or

local government agency to deny to any individual any right, benefit, or privilege

provided by law because of such individual’s refusal to disclose his social security

account number.” Federal Privacy Act, § 7(a), Pub. L. No. 93-579, 88 Stat. 1896, 1909

(contained as amended in 5 U.S.C. § 552a (note)).1, 2

       NVI LLC is not a federal, state, or local government agency. Therefore, the

Privacy Act does not apply here. See Sutton v. Providence St. Joseph Med. Ctr, 192

F.3d 826, 844 (9th Cir. 1999).




       1 “Although not codified in the United States Code, Section 7 is contained in the
‘Historical and Statutory’ note to 5 U.S.C. § 552a. Therefore, it is considered a ‘Statute
at Large,’ 88 Stat. 1896, 2194, and is the law of the United States.” Greidinger v.
Almand, 30 F. Supp. 3d 413, 416 n.3 (D. Md. 2014).
       2The Privacy Act also says that the requirements of § 7(a) “shall not apply with
respect to . . . any disclosure which is required by Federal statute.”

                                               2
II.    DENIAL OF RIGHT NOT TO PARTICIPATE IN THE SOCIAL SECURITY
       PROGRAM

       Lowman claims that

       [p]articipation in Social Security is voluntary and [he] has a right not to
       voluntarily participate; [the defendant] denied [him] employment because
       [he] exercised his rights to not voluntarily participate in the Social Security
       program contrary to and in violation of [his] rights and clearly established
       law.

Docket Item 1 at 7. Even if Lowman is correct in asserting that “participation in Social

Security is voluntary,” he has not addressed how NVI LLC has deprived him of that

right. NVI LLC conditioned his employment on having a SSN, but nobody is forcing

Lowman to work at NVI LLC. And Lowman cites no “clearly established law” that

prohibits employers from denying employment to persons who voluntarily choose not to

take part in social security. In fact, as discussed below, federal law requires employers

to report employee SSNs as part of tax and immigration law.


III.   TITLE VII CLAIM

       Lowman claims that the defendant discriminated against him because of his

religious beliefs by “denying [him] employment because of [his] Christian religion,” and

he claims that this violates Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq. Docket Item 1 at 7. But for the reasons stated by the Eighth Circuit in Seaworth v.

Pearson, 203 F.3d 1056, 1057-58 (8th Cir. 2000), employers may—in fact, they must—

condition employment on a requirement that the potential employee provide a SSN

notwithstanding that person’s religious beliefs. See also Cassano v. Carb, 436 F.3d 74,

75 (2d Cir. 2006) (“federal law requires that employers gather and report the SSNs of

their employees to aid enforcement of tax and immigration laws”); Yisrael v. Per

Scholas, Inc., 2004 WL 744485, at *1 (S.D.N.Y. Apr. 7, 2004) (“an employee is not able

                                             3
to establish a prima facie case of religious discrimination based on an employer’s

insistence that an employee provide a SSN for tax withholding purposes”).


                                      CONCLUSION


         For the foregoing reasons, Lowman has failed to state a claim upon which relief

can be granted. The defendant’s motion to dismiss, Docket Item 2, therefore is granted.

The Clerk of Court shall close the file.

         SO ORDERED.

Dated:         September 3, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             4
